     Case 1:08-cr-00061-JRH-BKE Document 332 Filed 03/17/21 Page 1 of 5


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                                CR 108-061


CALVIN LEE STEVENSON, JR




                                       ORDER




       Defendant Calvin Lee Stevenson, Jr., has filed a motion for

compassionate release, which the Government has opposed.                         Upon due

consideration, the Court denies Stevenson's request for relief.

       The    compassionate           release      provision      of     18    U.S.C.    §

3582(c)(1)(A) provides a narrow path for a District Court to grant

release      to   a   defendant       if   it    finds    that   ''extraordinary        and

compelling        reasons"    warrant       such    relief    and    that     release    is

"consistent         with   applicable       policy      statements     issued     by    the

[United       States]        Sentencing         Commission."           18      U.S.C.    §

3582(c)(1) (A).            Section    1B1.13       of   the   Sentencing       Guidelines

provides      the     applicable      policy       statement,     explaining      that    a

sentence reduction may be ordered where a court determines, upon

consideration of the factors set forth in 18                        U.S.C. § 3553(a),

that    "extraordinary         and     compelling        reasons"      exist    and     the

defendant does not present a danger to the safety of any other

person or the community.             U.S.S.G. § 1B1.13.          The application note

to    this    policy       statement       lists    three     specific      examples     of
   Case 1:08-cr-00061-JRH-BKE Document 332 Filed 03/17/21 Page 2 of 5


extraordinary and compelling reasons to consider reduction of a

defendant's     sentence   under   §   3582(c)(1)(A) :   (1)   a   medical

condition; (2) advanced age; and (3) family circumstances. Id.

n.l(A)-(C) .1




1 The application note also mentions a fourth catch-all category,
which provides: "As determined by the Director of the Bureau of
Prisons, there exists in the defendant's case an extraordinary and
compelling reason other than, or in combination with," the
aforementioned three categories.       U.S.S.G. § 1B1.13 n.l(D)
(emphasis added). Many courts have determined that the First Step
Act gave them authority to ignore the emphasized language and to
determine whether extraordinary and compelling reasons exist
outside of the three enumerated examples in U.S.S.G. § IBI.13
independent of the BOP's determination.     The Eleventh Circuit,
however, has not yet spoken on the issue, and until such time,
this Court will abide by the Policy Statement as written. In the
Court's estimation, the First Step Act did not render the
Sentencing   Commission's   Policy  Statement   an   inappropriate
expression of policy.    The fact remains that Congress intended
that the Sentencing Commission, not the judiciary, determine what
constitutes an appropriate use of the "compassionate release"
provision.   See 28 U.S.C. § 944(t).   Indeed, § 3582(c)(1)(A) as
amended by the First Step Act still requires courts to abide by
policy statements issued by the Sentencing Commission. See 18
U.S.C. § 3582(c)(1)(A). Accordingly, this Court will not consider
circumstances outside of the specific examples of extraordinary
and compelling reasons to afford relief.   Accord, e.g.. United
States V. Carroll, 2021 WL 807483 (N.D. Ala. Mar. 3, 2021); United
States V. Teachey, 2020 WL 5422563 (E.D. Ky. Sept. 10, 2020);
United States v. Pelloquin, 2020 WL 6556024 (N.D. Fla. May 29,
2020); United States v. Lynn, 2019 WL 3805349, at *4 (S.D. Ala.
Aug. 12, 2019) ("If the policy statement needs tweaking in light
of Section 603(b) [of the First Step Act], that tweaking must be
accomplished by the [Sentencing] Commission, not by the courts.")
United States v. Johns, 2019 WL 2646663 (D. Ariz. June 28, 2019)
United   States v. Gross, 2019 WL 2437463 (E.D. Wash. June 11, 2019)
United   States v. Heromin, 2019 WL 2411311 (M.D. Fla. June 7, 2019)
United   States v. Willis, 2019 WL 2403192 (D.N.M. June 7, 2019)
United   States v. Shields, 2019 WL 2359231 (N.D. Calif. June 4,
2019) (stating that there is no "authority for the proposition
that the Court may disregard guidance provided by the Sentencing
Commission where it appears that such guidance has not kept pace
with statutory amendments").
  Case 1:08-cr-00061-JRH-BKE Document 332 Filed 03/17/21 Page 3 of 5


       In this case, the only possible applicable category into which

Stevenson may fall is a qualifying medical condition.                              In this

regard, Stevenson claims to be particularly vulnerable to COVID-

19 because he is '"immunocompromised by virtue of his ailments with

fluid in his lungs and severe allergies."                    (Doc. 317, at 3.)           Yet,

the    inmate    medical     records    supplied        by    the       Government   belie

Stevenson's assertion that he is immunocompromised as that is not

mentioned anywhere therein.            (See generally Gov't Resp. in Opp'n,

Doc. 329, Ex. B.)      Besides, the Centers for Disease Control ("CDC")

only lists "[i]mmunocompromised                 state   (weakened         immune system)

from solid organ transplant" as a condition that places a person

"at increased risk of severe illness from COVlD-19."                         See Centers


for    Disease Control       &   Prevention,       People         with   Certain Medical

Conditions,      available       at    https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last visited on            March     15,       2021).              It      also      lists

"immunocompromised state (weakened immune system) from blood or

bone    marrow     transplant,        immune      deficiencies,            HIV,    use     of

corticosteroids, or use of other immune weakening medicines" as a

condition    that     "might"       place   a   person       at    an    increased    risk.

Stevenson has not presented evidence that he has a condition that

falls on this list.


       To   qualify    as    extraordinary        and    compelling,         an    inmate's

medical condition must be "serious and advanced . . . with an end


of life trajectory, U.S.S.G. § 1B1.13, app. note 1(a)(i), or must
                                            3
   Case 1:08-cr-00061-JRH-BKE Document 332 Filed 03/17/21 Page 4 of 5



be serious enough that it "'substantially diminish[es] the ability

of the [inmate] to provide self-care within the environment of a

correctional facility and from which he or she is not expected to

recover," id., app. note 1(a)(ii).           Stevenson presents no medical

evidence that he meets either of these criteria.            And his argument

that his medical condition constitutes a serious medical condition


because   of   the   potential impact       of   COVID-19 is     unavailing   as

explained above.      Stevenson bears the burden of demonstrating that

compassionate release is warranted.          Cf. United States v. Hamilton,

715 F.3d 328, 337 (ll^h cir. 2013) (in the context of a motion to

reduce under § 3582(c)(2)).          He has simply not done so.

     Even if a defendant demonstrates extraordinary and compelling

reasons for compassionate release, the Court must still consider

the sentencing factors of 18 U.S.C. § 3553(a).              See 18 U.S.C. §

3582(c)(1)(A).       These considerations do not support early release.

Stevenson's    offense    involved    an    armed   carjacking   and   an   armed

robbery of a credit union.       During the offense, Stevenson carried

a sawed-off shotgun.       His sentence of 240 months imprisonment was

greatly aided by a favorable plea agreement.             Stevenson had faced

505 months following his conviction by a jury in 2009.                 Stevenson

still has four years left on his sentence.             Early release of this

Defendant would fail to reflect the seriousness of his offense,

promote respect for the law, provide just punishment, and afford

adequate deterrence.        Moreover, the Court cannot conclude that

Stevenson does not still pose a danger to the community.
                                        4
  Case 1:08-cr-00061-JRH-BKE Document 332 Filed 03/17/21 Page 5 of 5


        Upon the foregoing, Defendant Calvin Lee Stevenson, Jr.'s

motion for compassionate release (doc. 317) is DENIED.

    ORDER ENTERED at Augusta, Georgia, this                day of March,

2021.




                                       j. Rhnmij-^nALL/ chief judge
                                       UNITED ^TATES DISTRICT COURT
                                               IN   DISTRICT   OF GEORGIA
